Citation Nr: 1626546	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-03 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic sleep disorder, to include insomnia and obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty for training from October 1978 to January 1979, and on active duty from August 1991 to February 1992, February 2003 to October 2003, and June 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of that hearing has been associated with the claims file.  The case was then remanded for further development in January 2015 and July 2015 and has now returned to the Board for further appellate action.

In November 2015, the Board requested a Veterans' Health Administration (VHA) advisory opinion.  See 38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901(a) (2015).  The resulting VHA opinion was received by the Board in January 2016 and has been included in the claims file for review.  In February 2016, the opinion was forwarded to the Veteran and his representative.  They were informed they had 60 days to respond.  In February 2016, the Veteran responded that he had no further argument to submit and requested that the Board proceed with adjudication of the appeal.  Accordingly, the Board will address the merits of the claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The corresponding Virtual VA file contains the November 2014 hearing transcript and other duplicative records.  

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The most probative evidence of record establishes that the Veteran's insomnia had its onset during his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for insomnia are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA applies in the instant case.  However, the Board's grant of service connection for insomnia represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran seeks service connection for a sleep disorder that he contends had its onset during military service.  There is a diagnosis of insomnia of record.  

Service treatment records do not document complaints or findings of insomnia prior to the Veteran's separation from service in 2005.  

An August 2015 VA medical opinion was obtained.  The examiner provided a diagnosis of insomnia, but provided no etiological opinion.  The examiner did note that the pain from low back trauma or medication used to control chronic pain caused or aggravated the Veteran's ability to sleep soundly.

In a January 2016 opinion, a Veterans' Health Administration (VHA) specialist specifically opined that the Veteran's insomnia was at least as likely as not (50 percent or greater) directly related to his period of service.  The examiner observed that chronic insomnia is typically the result of an individual being predisposed to it, followed by one or multiple precipitating factors, and then being perpetuated by a variety of factors, including sleep hygiene and  sleep schedule.  He explained that the Veteran may have had multiple precipitating factors during service including exposure to war, violence and death which could reasonably be connected to his PTSD.  However there were also other precipitating factors related to military service which may not be related to PTSD, including maintaining an irregular/inadequate sleep schedule, being away from family and other life stressors independent of the military that often lead to a high prevalence of insomnia in the general populations.  The examiner noted that while the Veteran denied sleep problems in his post-deployment assessment in July 2005, he may have been sufficiently sleep deprived at that time that falling asleep or staying asleep was not a problem when given the opportunity.  So while the examiner could not say with certainty that the Veteran insomnia was related to service, it could not be ruled out. 

The Board finds that the only probative evidence of record demonstrates that the Veteran's insomnia is related to service.  The VHA examiner reviewed the claims file and determined that the evidence met the standard for an in-service onset of insomnia - at least as likely as not.  Based on the totality of the evidence, the Veteran's insomnia was incurred during his military service.  Accordingly, service connection for insomnia is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for insomnia is granted.


REMAND

Remand is required for sleep apnea to obtain an adequate addendum opinion.  In a November 2015 VHA medical opinion request, the Board asked a somnologist to opine, in part, whether it is at least as likely as not that the Veteran's obstructive sleep apnea was caused by or permanently worsened by one or more service-connected disabilities and/or the medications taken to treat the disabilities.  In a January 2016 opinion, the examiner stated that although there are studies demonstrating an association with PTSD with obstructive sleep apnea, he was unaware of any studies demonstrating a causal link.  Furthermore he did not know of any substantiated proposed mechanism by which PTSD would increase the likelihood for having obstructive sleep apnea.  The VHA specialist also opined that it was unlikely that the Veteran's sleep apnea was caused or aggravated by the medications used to treat his disabilities.  

Unfortunately, the VHA opinion is incomplete.  Although the examiner provided an in-depth discussion and rationale regarding the prescribed medications used to treat the Veteran's PTSD and lumbar degenerative joint disease, he provided a fairly cursory rationale for why he believed obstructive sleep apnea was not aggravated by the actual service-connected disabilities themselves.  Given the continued absence of an adequate medical opinion, additional development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment to include all records dated after January 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain a VA examination to determine the etiology of the Veteran's obstructive sleep apnea.  The entire claims file must be reviewed by the examiner.  The examination report must include a discussion of his documented medical history and assertions.  A thorough explanation must be provided for all opinions.  

The examiner must address the question of whether it is it at least as likely as not, a probability of 50 percent or more, that sleep apnea is aggravated by (permanently worsened beyond its natural progression) any service-connected disability, to include service-connected PTSD, lumbar spine degenerative joint disease, and insomnia.  

The examiner must consider the following:  1) the service treatment records; 2) the April 2015 VA medical opinion; 3) the August 2015 VA opinion; 4) the VHA opinion received in February 2016; and 5) the Veteran's lay statements regarding his symptoms.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


